SMJ Assoc., LLC v Sendax-Taubenfeld (2015 NY Slip Op 02060)





SMJ Assoc., LLC v Sendax-Taubenfeld


2015 NY Slip Op 02060


Decided on March 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2015

Mazzarelli, J.P., Sweeny, Renwick, Feinman, Kapnick, JJ.


14255N 450086/12

[*1] SMJ Associates, LLC, Plaintiff-Appellant,
vJennifer Sendax-Taubenfeld, etc., Defendant-Respondent.


Smith Buss & Jacobs, LLP, Yonkers (John J. Malley of counsel), for appellant.
Turek Roth Mester, LLP, New York (Matthew E. Eiben of counsel), for respondent.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered March 7, 2014, which denied plaintiff's motion for a preliminary injunction or a stay of defendant tenant's proceeding before nonparty State of New York Division of Housing and Community Renewal (DHCR) for a determination of the status of the apartment at issue, unanimously affirmed, without costs.
Plaintiff's motion to enjoin nonparty DHCR from acting on defendant's petition for a determination of the rent-regulated status of the apartment in plaintiff's building where she has lived since December 1996 was properly denied, as plaintiff failed to establish the necessary elements (see  CPLR 6301; Capers v Giuliani , 253 AD2d 630, 633-634 [1st Dept 1998], lv dismissed in part, denied in part  93 NY2d 868 [1999]).
We have considered plaintiff's additional arguments, and find that the motion court providently exercised its discretion and that res judicata does not apply.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2015
CLERK